1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     JENNIFER LACEY-SALAS, an                               Case No.: 19cv1269-MMA (MDD)
11   individual on behalf of herself and on
     behalf of all persons similarly situated,              ORDER GRANTING JOINT
12                                                          MOTION TO TRANSFER VENUE
13                                       Plaintiff,         [Doc. No. 11]
     v.
14
     ALDI INC., a corporation, and AI
15   CALIFORNIA LLC, a limited liability
     company,
16
17                                    Defendants.
18
19         On June 7, 2019, Plaintiff Jennifer Lacey-Salas (“Plaintiff”) filed this putative
20   class action against Defendants ALDI Inc. and AI California LLC (“Defendants”)
21   alleging various wage and hour claims in the Superior Court of California, County of San
22   Diego. See Doc. No. 1-2. On July 10, 2019, Defendants removed the action to this Court
23   pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332. See Doc. No. 1.
24   On July 30, 2019, the parties filed a joint motion to transfer this case to the Central
25   District of California pursuant to the first-to-file rule. See Doc. No. 11. For the reasons
26   set forth below, the Court GRANTS the joint motion.
27         Under the first-to-file rule, district courts have discretion to dismiss, stay, or
28   transfer a case to another district. Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93,

                                                      -1-                    19cv1269-MMA (MDD)
1    94-95. (9th Cir. 1982). The rule “recognize[s] [the] doctrine of federal comity which
2    permits a district court to decline jurisdiction over an action when a complaint involving
3    the same parties and issues has already been filed in another district.” Id. The rule,
4    however, is “not a rigid or inflexible rule to be mechanically applied but rather to be
5    applied with a view to the dictates of sound judicial administration.” Id. at 95. In
6    deciding whether to apply the first-to-file rule, courts analyze three factors: “the
7    chronology of the lawsuits, similarity of the parties, and similarity of issues.” Kohn Law
8    Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir. 2015). If the
9    three factors are satisfied, the court in which the second action was filed may transfer,
10   stay, or dismiss the proceeding in order to allow the court in which the first action was
11   filed to decide whether to try the case. Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d
12   622, 628-29 (9th Cir. 1991).
13         Here, upon consideration of the relevant factors, the Court finds that all three
14   factors weigh in favor of transferring the instant action to the Central District.
15   Defendants filed a notice of related cases regarding a similar action, Gant v. ALDI Inc.
16   and AI California LLC, Case No. 2:19-cv-3109-JAK-PLA, which was originally filed in
17   Los Angeles County Superior Court on February 14, 2019 and removed to the Central
18   District of California on April 22, 2019. See Doc. No. 7. Notably, Gant was filed nearly
19   four months prior to the instant action. Additionally, both Gant and the instant action
20   involve the same defendants. See Doc. No. 11 at 1. Moreover, the proposed class in this
21   action is encompassed by the proposed class in Gant and both cases assert substantially
22   similar wage and hour claims, such as failure to pay overtime, failure to provide meal and
23   rest periods, failure to provide accurate wage statements, failure to timely pay wages at
24   termination, and failure to reimburse all reasonable and necessary business expenses. See
25   id. Further, the parties “jointly request the transfer of this action to the Central District of
26   California.” Id. at 2.
27   ///
28   ///

                                                   -2-                        19cv1269-MMA (MDD)
1           Based on the foregoing, the Court finds that the requirements of the first-to-file
2    rule are satisfied and the Court, in its discretion, finds that transferring the instant action
3    to the Central District of California will preserve judicial resources. Accordingly, the
4    Court GRANTS the joint motion and TRANSFERS this action to the Central District of
5    California.1 The Clerk of Court is instructed to terminate all pending motions, deadlines,
6    and hearings and close the case.
7
8           IT IS SO ORDERED.
9
10   Dated: August 2, 2019
11                                                       _____________________________
12                                                       HON. MICHAEL M. ANELLO
                                                         United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27          1
                The Court declines to address the parties’ request regarding the automatic timing requirements
     set forth in Central District Local Rule 23-3. See Doc. No. 11 at 2. The parties can direct any such
28   request to the assigned district judge in the Central District of California.

                                                        -3-                          19cv1269-MMA (MDD)
